Title: To Thomas Jefferson from David Montagu Erskine, 2 December 1807
From: Erskine, David Montagu
To: Jefferson, Thomas


                        
                            Decbr. 2d. 1807.
                        
                        Mr. Erskine presents his most respectful Compts. to Mr. Jefferson begs Leave to offer his sincere Thanks
                            in his own Name & in that of Mr. Foster for the Loan of Madm. de Stael’s Corinne and on the Part of his Father for the
                            Present of a Bag of Paccan Nuts, which He can assure Mr. Jefferson will be consider’d by Lord Erskine as a very high
                            Compliment, & a most agreeable Present—
                    